                        UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA



FRANK WELLS,                                Case No. 1:17-cv-01240-DAD-EPG (PC)

         Plaintiff,
     v.
ROSA GONZALES,
                                            ORDER & WRIT OF HABEAS CORPUS
              Defendant.                    AD TESTIFICANDUM
                                     /

Frank Wells, CDCR #F-06517, a necessary and material witness in a settlement conference in
this case on February 27, 2020, is confined in Mule Creek State Prison (MCSP), in the custody
of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Barbara A. McAuliffe at the United States District Court, Courtroom #8, 2500
Tulare Street, Fresno, California, 93721, on Thursday, February 27, 2020, at 9:30 a.m.

                            ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this Court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the Court.

   2. The custodian is ordered to notify the Court of any change in custody of this inmate and
      is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, MCSP, P. O. Box 409099, Ione, CA 95640:

WE COMMAND you to produce the inmate named above to testify before Judge McAuliffe at
the time and place above, until completion of the settlement conference or as ordered by the
Court. This inmate’s legal property relevant to the above entitled case shall accompany the
inmate.

FURTHER, you have been ordered to notify the Court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

   Dated:     February 11, 2020                         /s/
                                                 UNITED STATES MAGISTRATE JUDGE
